Upon a Representation made by the Master of this Court this Day in open Court That Mr. William Gibbes who was the highest Bidder for, and to whom the Premisses in the Pleadings in this Cause mentioned were knocked off; refused to compleat the Sale and pay the Purchase Mony and upon hearing Mr. Parsons of Counsel for the Complainant It is Ordered that the said William Gibbes do immediately compleat the said Sale and pay the purchase Mony or shew good Cause to the contrary within Ten Days after the Service of this Order.
John Troup Register in Chancery